'The opinion of the court was delivered by
Kingman, C. J.:
This case is like the case of the same plaintiff against Morris, as Treasurer, and Wheaton as Sheriff, of Bourbon county, 7 Kas., 210. The 'decision in that case will control the decision of this. The reasoning in that case does not appear satisfactory to the counsel for the plaintiff in -error. It is possible that a restatement of the grounds of the opinion, after having the benefit of the criticism of counsel, might obviate some of their objections thereto; but the con•clusion would remain unchanged. We are content to let t-hc -decision of this case rest upon the reasons given in that -opinion, without change. The original petition in this case was precisely like that of the Bourbon county case. The /amended petition has some new averments; but the learned *496counsel certainly does not think they are of a character to change the decision, or to challenge a grave review. The judgment will be affirmed.'
All the Justices concurring.